Citation Nr: 1040829	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  04-40 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for ovarian cysts with pelvic 
pain.

2.  Entitlement to service connection for a hysterectomy.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbosacral spine, at L5-
S1, status post microdiscectomy.

4.  Entitlement to a separate compensable rating for lower 
extremity radiculopathy.

5.  Entitlement to a rating in excess of 10 percent for a left 
knee disorder.

6.  Entitlement to a rating in excess of 10 percent for a right 
knee disorder.

7.  Entitlement to special monthly compensation (SMC) based upon 
the loss of use of a creative organ.


8.  Entitlement to a temporary total rating (TTR) based upon 
convalescence, under the provisions of 38 C.F.R. § 4.30, 
following a hysterectomy performed in October 2007.

9.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1994 to December 
1999.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied the Veteran's claims for 
increased ratings for her lumbar spine and bilateral knee 
disorders.  An October 2004 rating decision denied her claim for 
TDIU.

In addition, the Veteran appeals from a September 2008 rating 
decision, which denied her request to reopen her claim for 
service connection for ovarian cysts, her claim for SMC, and her 
claim for a TTR following a hysterectomy.

The Veteran testified before the undersigned at a February 2010 
Travel Board hearing.  A copy of that hearing transcript has been 
associated with the claims file.

A November 2007 Decision Review Officer (DRO) decision granted 
the Veteran's claim for an increased rating for her 
gastroesophageal reflux disease (GERD).  Service connection for 
an acquired psychiatric disorder was granted in a December 2009 
DRO decision and an initial rating was assigned.  No notice of 
disagreement objecting to either determination has been received 
and, thus, these claims are not before the Board for appellate 
consideration.

The Veteran appointed the American Legion as her representative 
in February 2009. 

The issues of entitlement to increased ratings for lumbar DDD and 
for a bilateral knee disorder, to a separate compensable rating 
for lower extremity radiculopathy, to a TDIU, a TTR following a 
hysterectomy, and to SMC based upon the loss of use of a creative 
organ are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed March 2001 rating decision denied the Veteran's 
claim for service connection for ovarian cysts with chronic 
pelvic pain as the evidence of record did not establish that 
there was a nexus between any current ovarian cysts and service.

2.  Evidence received since the March 2001 rating decision, 
denying service connection for ovarian cysts with chronic pelvic 
pain, is either cumulative or redundant of either evidence of 
record and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision, denying service connection 
for ovarian cysts with chronic pelvic pain, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.   Evidence received since the March 2001 rating decision, 
denying service connection for ovarian cysts with chronic pelvic 
pain, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the evidence 
and information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.  The VCAA requires, in 
the context of a claim to reopen, that VA look at the bases for 
the denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which the 
prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was provided with a January 2008 letter informed her 
of the evidence required to substantiate her request to reopen 
her claim for service connection for ovarian cysts.  This letter 
told her what evidence VA would obtain, what evidence she was 
expected to provide, and of what assistance the VA could provide 
her in obtaining this evidence.  It also notified the Veteran 
that she should submit any relevant evidence in her possession.  
Thus, this letter met the duty to provide preadjudication notice 
to the Veteran in accordance with Pelegrini.

The Veteran has substantiated her status as a veteran.  A January 
2008 letter provided preadjudication notice regarding the 
remaining elements of proper Dingess notice with regard to her 
request to reopen a claim for service connection for ovarian 
cysts.  This letter also notified the Veteran that the claim had 
been finally denied in a March 2001 decision, informed her of the 
need for new and material evidence to reopen the previously-
denied claim, provided regulatory definitions of "new" and 
"material" and informed her of the bases for the prior denial.  
This preadjudication letter thereby met the notice requirements 
outlined in Kent.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claims.  
38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to her claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  VA has no duty to provide an examination 
or obtain a medical opinion prior to reopening a claim that has 
been finally denied in a prior decision.  38 C.F.R. § 
3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development of 
her petition to reopen.  The Veteran's service treatment records, 
VA treatment records and various private treatment records have 
been obtained.  A VA gynecological examination has not been 
conducted with regard to her request to reopen her claim for 
service connection for ovarian cysts and such an examination is 
not required prior to the reopening of her claim.  38 C.F.R. § 
3.159(c)(4)(iii).

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain full the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the February 
2009 hearing, the undersigned explained what was needed to reopen 
and substantiate her previously-denied claim and suggested that 
the Veteran submit a letter from her gynecologist stating what 
her current diagnosis was and the etiology of such condition.  
The Veteran indicated that she was satisfied with the hearing.  
The Board therefore concludes that it has fulfilled its duties 
under Bryant.  As neither the Veteran nor her representative have 
indicated that there is any outstanding pertinent information to 
be obtained, the Board finds that no further assistance is 
warranted.  VA may proceed with the consideration of the 
Veteran's petition to reopen.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical profession."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2010).

Certain chronic disabilities are presumed to have been incurred 
in service if they are manifested to a compensable degree within 
one year of separation from service.  This presumption applies to 
veterans who have served 90 days or more of active service during 
a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 
1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

Petition to Reopen

A veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted 
VA looks to the evidence received since the last final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If VA either receives or associates with a claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim 
at any time after VA issues a decision on a claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156.  These official service 
department records include service records that are related to a 
claimed in-service event, injury or disease, regardless of 
whether such records mention a veteran by name.  38 C.F.R. § 
3.156(i).

The Veteran's claim for service connection for ovarian cysts with 
chronic pelvic pain was denied in a March 2001 rating decision as 
the record was negative for evidence establishing a nexus between 
any such condition and service.  A timely substantive appeal was 
not received and the decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

Evidence considered in the March 2001 rating decision included 
the Veteran's service treatment records, portions of her service 
personnel records, a December 2000 VA examination and VA 
treatment records dated through June 2000.

An April 1994 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied being treated for 
any female disorders in an accompanying Report of Medical History 
(RMH).

A June 1995 gynecological examination revealed a normal cervix, 
uterus, adnexa and pelvis.  The Veteran tested positive for 
Chlamydia in November 1995.  A fungal organism morphologically 
consistent with Candida was noted in a February 1996 
gynecological cytology.  February 1996 and December 1998 
gynecological examinations revealed a normal cervix, uterus, 
adnexa and pelvis.

An April 1999 treatment note reflects the Veteran's complaint of 
pelvic pain for one day.  An April 1999 pelvic computed 
tomography (CT) scan revealed a simple splenic cyst and noted 
that it was a "relatively common finding and need no further 
evaluation" as well as probable bilateral ovarian cysts.  A July 
1999 pelvic ultrasound revealed a very small cyst in the left 
ovary, which could be a follicle cyst but noted no other findings 
of "real pathologic significance."

A July 1999 examination reflects a history of ovarian cysts and 
chronic occult pelvic pain.  Complaints of chronic pelvic pain 
and infertility for the past eight years were noted in an August 
1999 treatment note.  An August 1999 vaginal cytology found 
fungal organisms morphologically consistent with Candia species 
but was negative for malignant cells.  A September 1999 
gynecological treatment note revealed that the Veteran was 
"normal" from a gynecological standpoint.

An October 1999 Physical Evaluation Board (PEB) report was 
negative for any findings related to a gynecological condition.  
An October 1999 Medical Evaluation Board (MEB) noted a history of 
ovarian cysts but made no findings as to whether this condition 
existed prior to service or was permanently aggravated by 
service.

An April 2000 VA treatment note shows complaints of a pelvic cyst 
and an assessment of an infected follicle.  A June 2000 VA pelvic 
X-ray and a June 2000 VA annual gynecological examination were 
both normal.

A December 2000 VA gynecological examination reflects the 
Veteran's complaints of pelvic pain and infertility.  She 
experienced irregular menses between 1996 and 1998 and was placed 
on medication to regulate this.  Her menses was now regular.  
Physical examination revealed a normal pelvis, external 
genitalia, uterus and cervix.  Impressions of a history of 
infertility, pelvic pain and dysmenorrhea were made.

Evidence received since the March 2001 rating decision includes 
VA treatment records dated through July 2009 and several lay 
statements.  The Veteran also offered personal testimony at a 
February 2009 hearing.

An April 2002 VA gynecology treatment note shows an assessment of 
memorrhagia.  Assessments of memorrhagia and a yeast infection 
were given in a July 2003 VA gynecology treatment note.  Possible 
severe endometriosis was assessed in an April 2005 VA gynecology 
treatment note.

An August 2005 VA diagnostic laparoscopy revealed multiple 
uterine leiomyomata and normal tubes and ovaries.  A 
postoperative diagnosis of leiomyomata was made.

Multiple fibroids within an enlarged uterus were found in a May 
2007 VA lumbar magnetic resonance imaging (MRI) scan.

An impression of pelvic pain possibly due to fibroids was 
reflected in a July 2007 VA gynecology treatment note.  An August 
2007 VA MRI scan revealed multiple fibroids within an enlarged 
uterus.  An abdominal hysterectomy was performed in October 2007.

In a January 2008 statement, a former co-worker indicated that 
the Veteran experienced pain in her side, back and lower 
abdominal area that interfered with her ability to work.  An 
April 2008 statement from a soldier who served with her in 
Germany reflected that the Veteran experienced a "series of 
complications" with her monthly period due to pain.

A February 2008 VA lumbar MRI scan revealed a cystic lesion in 
the pelvis, which was likely of ovarian origin, and mild left 
hydronephrosis due to displacement and compression of the ureter.

An exploratory laparotomy and bilateral salpingo-oophorectomy was 
performed in August 2008.  Discharge diagnoses of persistent 
pelvic pain and a cystic pelvic mass were given.

A July 2008 VA gynecological examination showed that the 
Veteran's pelvis, external genitalia and vagina were normal 
except for a mildly tender mass on the right vaginal cuff apex.  
A diagnosis of hysterectomy was made following this physical 
examination and a review of the Veteran's claims file.  An 
accompanying pelvic ultrasound revealed a cystic lesion in the 
right ovary, which was likely cycle related, and solid nodules in 
the left adnexal, which were "difficult to interpret".  

A July 2008 VA gynecological treatment note reflects continued 
reports of pelvic pain.  

During a February 2009 hearing, the Veteran testified that she 
began to experience abdominal pain and ovarian cysts while in 
service.  She indicated that she did not have problems with cysts 
prior to entering service.  The Veteran had been prescribed oral 
contraceptives to treat her cysts but stopped taking them because 
she wanted to become pregnant.

The Veteran's claim for service connection for ovarian cysts with 
chronic pelvic pain was denied in a March 2001 rating decision as 
the record was negative for evidence establishing a nexus between 
any such ovarian cyst condition and service.  As such, evidence 
establishing such a nexus is required to reopen the claim.

No such evidence has been received.  The newly submitted VA 
treatment notes reflect the Veteran's continued treatment for a 
variety of gynecological conditions, including ovarian cysts.  
Her statements regarding the etiology of her ovarian cyst 
condition were considered in the March 2001 rating decision and 
her testimony and recent statements are duplicative or 
cumulative.  No other competent evidence has been submitted 
suggesting that there is a nexus between the Veteran's current 
ovarian cyst disorder and service.

As the additional evidence received since the March 2001 denial 
is cumulative or duplicative, new and material evidence has not 
been received to reopen the Veteran's previously-denied claim.  
The claim for service connection for ovarian cysts is therefore 
not reopened and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b).


ORDER

New and material evidence not having been received, the 
previously-denied claim of entitlement to service connection for 
ovarian cysts with pelvic pain is not reopened and the appeal is 
denied.


REMAND

During her February 2010 hearing, the Veteran testified that her 
knee pain had worsened since her last examination and that her 
knees felt unstable.  She also testified that her back condition 
had worsened and suggested that she may be experiencing 
radiculopathy in her lower extremities.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's 
contentions regarding worsening back and knee conditions, a new 
orthopedic examination is required.

The Veteran was afforded a VA gynecological examination in July 
2008 to determine whether the hysterectomy performed in October 
2007 was related to service.  Following an examination and a 
review of the Veteran's claims file, the examiner opined that it 
was at least likely as not that the Veteran's hysterectomy was 
unrelated to her functional ovarian cysts noted in the military 
records.  No rationale was provided for this opinion.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is not entitled 
to any weight).  A new VA examination is therefore required.


The Veteran also seeks entitlement to a TDIU.  The Veteran is 
currently service-connected for an acquired psychiatric disorder, 
rated as 30 percent disabling; DDD of the lumbosacral spine, 
rated as 20 percent disabling; asthma, rated as 10 percent 
disabling; arthralgia of the left wrist, with loss of function, 
rated as 10 percent disabling; GERD, rated as 10 percent 
disabling; and mild osteoarthritis with pain of both knees, each 
rated separately as 10 percent disabling.  Service connection has 
also been granted for seasonal allergic rhinitis, rated as 
noncompensable.  Her current combined disabling rating is 80 
percent.  Thus, when the combined rating for her musculoskeletal 
disabilities is considered, the Veteran meets the schedular 
criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a) 
(2010).  The Veteran's TDIU claim was last adjudicated in a 
November 2007 supplemental statement of the case (SSOC).  Since 
that time, service connection or increased ratings have been 
granted for several disabilities but no SSOC has been issued.  
This must be corrected on remand.  38 C.F.R. § 19.31 (2010).

The claims for a TTR and SMC based upon the loss of use of a 
creative organ are intertwined with the Veteran's claim for 
service connection for a hysterectomy.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably intertwined 
if one claim could have significant impact on the other).  
Moreover, the claim for a TDIU is intertwined with the Veteran's 
claims for increased ratings and for service connection.  
Therefore, a decision on these claims is being deferred pending 
completion of the development ordered on remand to avoid 
piecemeal adjudication.

In addition, the Veteran has reported receiving regular VA 
treatment for her various disorders.  VA treatment records dated 
through July 2009 are located in the claims file.  As these 
records have been adequately identified and are pertinent to the 
instant claims, they must be obtained.  38 U.S.C.A. § 5103(A).

The readjudication of the appeal should include consideration of 
all evidence added to the record since the last adjudication of 
the claims.  In addition to consideration of whether a TTR based 
on the need for convalescence under the provisions of 38 C.F.R. § 
4.30 and SMC based upon the loss of use of a creative organ are 
warranted, VA should consider whether "staged rating" (assignment 
of different ratings for distinct periods of time, consistent 
with the facts found) pursuant to the decision in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and whether separate 
compensable ratings are warranted for any neurological symptoms 
associated with the Veteran's lumbar DDD and for instability 
associated with her bilateral knee disorder pursuant to the 
holding in Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that 
a veteran is entitled to separate ratings for each residual 
arising from a single disability only if none of the 
symptomatology for one condition is duplicative or overlapping 
with symptomatology of the other condition).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Birmingham, Alabama VA Medical 
Center and the Huntsville VA outpatient 
clinic since July 10, 2009.  All records 
and/or responses received should be 
associated with the claims file.

2.  Following the completion 1 above, arrange 
for the Veteran to undergo a VA spine 
examination to determine all current 
orthopedic and neurological manifestations of 
her service-connected lumbar DDD.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
further indicated tests and studies deemed 
warranted should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The neurological examiner should identify 
the existence, and frequency or extent, as 
appropriate, of all neurological symptoms 
associated with the Veteran's lumbar DDD.  
The examiner should also offer an opinion as 
to whether the Veteran has any separately 
ratable neurological residual (in addition to 
orthopedic residuals) as a manifestation of 
her service-connected DDD.  If so, the 
examiner should identify any nerve(s) 
affected, or seemingly affected by any nerve 
root compression that may be present and 
describe any associated objective neurologic 
abnormalities including but not limited to, 
the presence of any mild, moderate, and 
moderately severe incomplete paralysis or 
neuritis of the sciatic nerve.

The orthopedic examiner should conduct range 
of motion testing of the thoracolumbar spine 
(expressed in degrees, with standard ranges 
provided for comparison purposes). He or she 
should also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low back.  
If pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the thoracolumbar spine or of 
the entire spine, and if so, whether such is 
favorable or unfavorable, and the extent of 
such ankylosis.

Thereafter, the examiner(s) should opine as 
to whether, without regard to the Veteran's 
age or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
his service-connected lumbar DDD (to include 
any neurological disorder if found to warrant 
service connection) either alone, or together 
with her other service-connected disabilities 
(see page 15), renders her unable to secure 
or follow a substantially gainful occupation.

The examiner(s) should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed report.  If any requested opinion 
cannot be provided, the examiner(s) should 
clearly state the reason(s) why.

3.  Following the completion of 1 and 2 
above, arrange for the Veteran to undergo a 
VA orthopedic examination to determine the 
nature and severity of her service-connected 
bilateral knee disorder.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
examiner designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should note the ranges of motion 
for each knee.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
either knee is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of motion 
and/or no limitation of function, such facts 
must be noted in the report.

In addition, the examiner should note whether 
the Veteran has any instability or recurrent 
subluxation of either or both knees.  
Further, the examiner should note whether the 
Veteran has any dislocated cartilage with 
frequent episodes of "locking," pain, and 
effusion into the joint.  

Thereafter, the examiner(s) should opine as 
to whether, without regard to the Veteran's 
age or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
his service-connected bilateral knee 
disorders (to include any instability or 
subluxation if found to warrant service 
connection) either alone, or together with 
her other service-connected disabilities (see 
page 15), renders her unable to secure or 
follow a substantially gainful occupation.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

4.  Following the completion of 1, 2 and 3 
above, afford the Veteran a VA gynecological 
examination to determine whether her 
hysterectomy or other gynecological disorders 
found on examination are related to active 
duty service.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any currently 
diagnosed gynecological disorder(s), to 
include fibroids, had its onset in service or 
is otherwise related to a disease or injury 
during active duty service.  The examiner 
should also determine whether the Veteran's 
October 2007 hysterectomy was necessitated by 
such an in-service disease or injury.

Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not (50 percent or greater probability) that 
her service-connected disabilities (to 
include any gynecological disorder(s) if 
found to warrant service connection) alone, 
or together, render her unable to secure or 
follow a substantially gainful occupation.  
(See page 15 for a list of service-connected 
disabilities).

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

5.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the service-connection, increased ratings, 
TDIU, TTR, and SMC claims remaining on 
appeal.  VA should document consideration of 
whether separate ratings for neurological 
symptoms associated with lumbar DDD and/or 
instability and/or subluxation of the 
knee(s), pursuant to the Esteban decision 
(cited to above), are warranted.  
Readjudication of the increased ratings 
claims also should include consideration of 
whether referral for extraschedular 
rating(s), pursuant to 38 C.F.R. 
§ 3.321(b)(1), and staged ratings for the 
Veteran's lumbar and knee disorders, pursuant 
to Hart (cited to above), are appropriate.  
If any benefit sought on appeal remains 
denied, furnish the Veteran and her 
representative an SSOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


